Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a window spacer as claimed in claim 1.  The closest prior art of record is Lenz et al. (EP 3241972).  Lenz et al. teach a window spacer comprising a spacer substrate comprising two pane contact surfaces, an adhesive surface and a glazing interior surface; a multilayer barrier film being in contact with the adhesive surface of the spacer substrate, wherein said multilayer barrier film comprises at least two first polymeric layers and at least two inorganic layers, said inorganic layers being separated by a second polymeric layer, said second polymeric layer having a thickness of 1 to 500 µm.  Lenz et al. fail to teach wherein the at least two inorganic layers each having a thickness comprised between 10 nm and 400 nm.  In fact, Lenz et al. teach wherein the inorganic layers have a thickness of less than 9 nm, which is outside of the claimed range of 10 nm and 400 nm.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/20/2022